Citation Nr: 0711496	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  99-02 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  

(The issue of whether the veteran's income is excessive for 
receipt of Department of Veterans Affairs (VA) improved 
pension benefits is the subject of a separate decision by the 
Board.)



ATTORNEY FOR THE BOARD

Michael Martin, Counsel






INTRODUCTION

The veteran had active service from March 1942 to February 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office 
(RO).  The Board issued a decision in July 2003 which denied 
the appeal.  Subsequently, however, the veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In August 2006, the Court issued an order vacating 
the Board's decision and remanding the case for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Memorandum Decision of August 2006, the Court 
concluded that the VA had failed in its duty to assist the 
veteran in obtaining medical records that could be 
determinative of his claim for service connection for a 
psychiatric disorder.  The Court noted that the veteran had 
notified the VA on several occasions that service medical 
records from a hospitalization at the Balluja Hospital were 
missing from his file, and that the claims file did not 
reflect any attempts by the VA to obtain those records.  

The Board notes that in a written statement dated in February 
2002, the veteran recounted that while he was in the army 
between 1942 and 1946 and was serving on St. Thomas Island, 
he felt sick and attended a hospital for a nervous condition.  
He reported that he was later transferred to the Balluja 
hospital in San Juan where treatment continued.  In a claim 
form dated in January 1997, the veteran had indicated that he 
was hospitalized in 1945.  The evidence which is currently of 
record includes service hospitalization reports dated in 
August 1945 showing that the veteran was transferred from St. 
Thomas to a service hospital in San Juan for treatment of 
prostatitis and/or cystitis; however, there is no mention of 
a psychiatric disorder.  It is unclear whether or not this is 
the hospitalization referred to by the veteran.  

In light of the Court's order, the Board concludes that 
additional efforts to obtain the records from the reported 
psychiatric hospitalizations are warranted.   The Board notes 
that 38 C.F.R. § 3.159(c)(2) provides in pertinent part that 
VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain the 
veteran's reported hospitalization 
records from the National Personnel 
Records Center.  In particular, the RO 
should attempt to obtain the records from 
the reported period of hospitalization at 
the Army facilities in St. Thomas and San 
Juan.  The Board notes that service 
hospitalization records are sometimes 
stored separately from the veteran's 
other service medical records.  In 
addition, the RO should also pursue 
alternative sources of evidence to 
support the appellant's claim, to include 
Surgeon General Office records.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  VA will end its efforts to 
obtain records from a Federal department 
or agency only if VA concludes that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  Cases in which VA may 
conclude that no further efforts are 
required include those in which the 
Federal department or agency advises VA 
that the requested records do not exist 
or the custodian does not have them.  
38 C.F.R. § 3.159.  

2.  If any relevant service medical 
records are obtained, the veteran should 
be afforded a VA psychiatric examination 
to determine the nature and etiology of 
any psychiatric disabilities which the 
veteran may currently have.  The claims 
folder, including the service medical 
records should be made available to and 
reviewed by the examiner before the 
examination.  The examiner should record 
the full history of the claimed 
disorders.  The examiner should 
specifically comment as to the likelihood 
that any currently found disability is 
related to any psychiatric symptoms noted 
in service medical records.  

3.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action. Where the 
remand orders of the Board or the Court 
are not complied with, the Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




